MEMORANDUM **
Jit Singh, a native and citizen of India, petitions for review of the Board of Immi*720gration Appeals’ decision summarily affirming an Immigration Judge’s (“IJ”) denial of his applications for asylum and withholding of removal, and request for relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, Lata v. INS, 204 F.3d 1241, 1245 (9th Cir.2000), we deny the petition.
Substantial evidence supports the IJ’s conclusion that Singh is ineligible for asylum because he did not establish past persecution or a well-founded fear of future persecution on account of a protected ground. See INS v. Elias-Zacarias, 502 U.S. 478, 481-82, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
Because Singh failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See Fisher v. INS, 79 F.3d 955, 960-61 (9th Cir.1996) (en banc).
Singh failed to raise his CAT claim in his opening brief, and therefore waived the claim. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.